DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

	The closest prior art Stanfill teaches Accordingly, the time period of 1:00 AM to 2:00 AM specified by the query can be converted to corresponding numerical ranges of 6 and 12, respectively. A modified query may then be carried on the records in the index storage 110 so that an index (e.g., the index 1000) can be searched based on the value key corresponding of the first attribute (e.g., the phone number specified in the query) and the range key corresponding to the second attribute (e.g., the numerical ranges 6-12 generated from the time period specified in the query) ...  After the check is performed, the remaining records should satisfy the query received from the interface 112, and the resulting records (or a list of those records) can be returned, for example, to a user through the interface 112 ([0107] and Fig. 10).

The following is an examiner's statement of reasons for allowance: 	
Prior art of record fails to teach a combination of elements including determine whether each of a plurality of predicates included in a query partially matches at least one of a plurality of files using the metadata stored in the metadata store, wherein there is at least one of the plurality of predicates that does not partially match at least one of the plurality of files; for each predicate in the plurality of predicates that does not at least partially match at least one of the plurality of files, remove that predicate that does not at least partially match at least one of the plurality of files from the plurality of predicates to create a reduced set of predicates; modify the query to use the reduced set of predicates; and process the modified query using the reduced set of predicates and the plurality of files as recited in independent claims 1 and 21.

Prior art of record fails to teach a combination of elements including determining, by a processor, whether each of a plurality of predicates included in a query partially matches at least one of a plurality of files using metadata stored in a metadata store wherein there is at least one of the plurality of predicates that does not partially match at least one of the plurality of files; for each predicate in the plurality of predicates that does not at least partially match at least one of the plurality of files, removing that predicate that does not at least partially match at least one of the plurality of files from the plurality of predicates; modifying the query to use the reduced set of predicates; and processing the modified query using the reduced set of predicates and the plurality of files as recited in independent claim 11.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164